DISMISS and Opinion Filed February 15, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00861-CV

                        IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-11-11126

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                           Opinion by Justice Reichek
      In this original proceeding, relator David Barnes challenges the trial court’s

July 26, 2021 temporary order denying him possession of the subject children. On

November 17, 2021, the trial court issued a ruling modifying the possession schedule

set forth in the July 26, 2021 order and awarding relator two hours of supervised

possession per month. Because the trial court’s July 26, 2021 order is no longer in

effect, we questioned our jurisdiction over this original proceeding as it now

appeared relator’s request for relief is moot, and we directed relator to file either a

motion to dismiss the original proceeding or a letter brief showing cause why the

original proceeding should not be dismissed for want of jurisdiction.
        After reviewing relator’s letter brief and real party in interest’s response, we

conclude that this original proceeding is moot. Accordingly, we dismiss the petition

for writ of mandamus.

        Also before the court is relator’s October 4, 2021 motion to seal court records.

We grant the motion and direct the Clerk of the Court to place relator’s October 4,

2021 petition for writ of mandamus and the accompanying mandamus record under

seal.



                                             /Amanda L. Reichek/
                                             AMANDA L. REICHEK
                                             JUSTICE



210861F.P05




                                          –2–